The record shows that appellant pleaded guilty to the indictment charging murder in the first degree, and after the introduction of the evidence the jury returned a verdict of guilty, assessing his punishment at death. The plea was received after appellant had been duly warned by the court as the law requires in such cases. The State introduced ample evidence to show the commission of the offense and appellant's connection therewith. In our opinion the evidence clearly demonstrates that appellant was guilty of murder in the first degree, and thoroughly authorized the extreme penalty of the law. No error appearing in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                       February 24, 1904.